Citation Nr: 1635023	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO. 13-28 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania 


THE ISSUES

1. Entitlement to an initial compensable rating prior to April 16, 2012, and in excess of 10 percent disabling from April 16, 2012, forward, for residuals of a painful scar of the left calf. 

2. Entitlement to an initial rating in excess of 10 percent disabling for left lower extremity peroneal nerve focal neuropathy associated with a painful scar of the left calf. 

3. Entitlement to an effective date earlier than April 16, 2012, for the grant of service connection for left lower extremity peroneal nerve focal neuropathy associated with a painful scar of the left calf. 

4. Entitlement to a total disability based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to December 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In July 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file. 

In May 2015, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration and another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998). 

Following development requested in the May 2015 Board Remand, the RO granted an increased disability rating for residuals of the left calf scar and granted a separate disability rating for left lower extremity peroneal nerve focal neuropathy. The RO assigned an effective date of April 16, 2012, for both the increased rating and the grant of service connection. In the August 2016 Informal Hearing Presentation, the Veteran, through his representative, expressed his disagreement with the effective dates assigned. As this disagreement is considered part of the underlying increased rating claim, the Board has recharacterized the issues accordingly as reflected on the title page. 

The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). Specifically, the Veteran's representative raised the issue of entitlement to a TDIU in the August 2016 Informal Hearing Presentation, specifically noting the July 2015 VA examiner's opinion that the Veteran's left leg neuropathy impacted employment as it limited his ability to walk for prolonged distances.

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for a right leg disability secondary to the service-connected residuals of a left calf injury, including the scar and left lower extremity peroneal nerve neuropathy, has been raised by the record in the July 2014 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). This issue was referred to the AOJ in the May 2015 Remand, but it does not appear that action has been taken on this issue. Therefore, the Board does not have jurisdiction over it, and it is again REFERRED to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

In July 2015, the Veteran was afforded a VA examination that addressed the nature and severity of the left calf scar. In review of the opinions provided by the VA examination, clarification is needed prior to adjudication of the Veteran's claims. Accordingly, another remand is required. 

First, clarification from the VA examiner is needed to ensure that the July 2015 examination was performed on the correct leg. Throughout the examination, the VA examiner switched between the right and left lower extremities. Notably, while the VA examiner provided opinions regarding the left calf, the diagnosis provided and examination findings relate only to the right calf. Moreover, as described by the VA examiner, the July 2015 CT scan obtained in connection with the examination was performed on the right lower extremity. As the July 2015 CT report is unavailable for review by the Board, clarification is needed to ensure the examination is adequate for adjudication.

Second, the May 2015 Remand requested that the VA examiner identify the nature and severity of the residual disabling effects of the left calf injury, to include any disability of the underlying muscle. In this regard, the Veteran reported several muscular functional impairments, including decreased strength, decreased weight bearing tolerance, and difficulty with stair negotiation. While the VA examiner noted several non-service-connected medical conditions that produce the overlapping symptoms, it is unclear from the VA examiner's opinion whether the Veteran's scar disability is manifested by disabling effects affecting the underlying muscle. Therefore, clarification is needed to delineate the Veteran's muscular limitations attributable to the left calf scar apart from those attributable to non-service-connected conditions. 

Finally, in the August 2016 Informal Hearing Presentation, the Veteran's representative indicated that there are "potentially highly probative medical records" that have not been associated with the claims file. Accordingly, a remand is needed to obtain those records and associate them with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include all VA treatment records dated after June 2015 and the diagnostic imaging reports obtained in connection with the July 2015 VA examination.

3. Provide the Veteran with the appropriate VCAA notice for the claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish a TDIU.

4. Perform any additional development with respect to the claim for a TDIU, to include obtaining from the Veteran a detailed statement regarding his educational attainment, post-service work history, and additional training (VA Form 21-8940). All actions to obtain the requested statement should be documented fully in the claims file.

5. After the passage of a reasonable period of time or upon the Veteran's response, return the claims file to the VA examiner who performed the July 2015 VA scar examination (or a suitable substitute) for an addendum medical opinion regarding the nature and severity of the Veteran's left calf scar disability. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that she cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence of record, the VA examiner should answer the following questions:

a. Was the July 2015 VA scar examination, including the diagnostic imaging studies conducted in connection with the examination, correctly performed on the left lower extremity or right lower extremity?

If the July 2015 VA examination was performed on the right lower extremity only, a new VA examination must be afforded to the Veteran to address the service-connected left scar disability. 

b. Does the left calf scar disability currently result in disabling manifestations that affect the underlying muscle?

If so, the VA examiner is asked to specifically identify the extent of the muscular disability caused by or associated with the left calf scar. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

6. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




